

 S1180 ENR: Integrated Public Alert and Warning System Modernization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1180IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Homeland Security Act of 2002 to direct
the Administrator of the Federal Emergency Management
Agency to modernize the integrated public alert
and warning system of the United States, and for other
purposes.1.Short titleThis Act may be cited as the Integrated Public Alert and Warning System Modernization Act of 2015.2.Integrated public alert and warning system modernization(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following:526.Integrated public alert and warning system modernization(a)In generalTo provide timely and effective warnings regarding natural disasters, acts of terrorism, and other man-made disasters or threats to public safety, the Administrator shall—(1)modernize the integrated public alert and warning system of the United States (in this section referred to as the public alert and warning system) to help ensure that under all conditions the President and, except to the extent the public alert and warning system is in use by the President, Federal agencies and State, tribal, and local governments can alert and warn the civilian population in areas endangered by natural disasters, acts of terrorism, and other man-made disasters or threats to public safety; and(2)implement the public alert and warning system to disseminate timely and effective warnings regarding natural disasters, acts of terrorism, and other man-made disasters or threats to public safety.(b)Implementation requirementsIn carrying out subsection (a), the Administrator shall—(1)establish or adopt, as appropriate, common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system;(2)include in the public alert and warning system the capability to adapt the distribution and content of communications on the basis of geographic location, risks, and multiple communication systems and technologies, as appropriate and to the extent technically feasible;(3)include in the public alert and warning system the capability to alert, warn, and provide equivalent information to individuals with disabilities, individuals with access and functional needs, and individuals with limited-English proficiency, to the extent technically feasible;(4)ensure that training, tests, and exercises are conducted for the public alert and warning system, including by—(A)incorporating the public alert and warning system into other training and exercise programs of the Department, as appropriate;(B)establishing and integrating into the National Incident Management System a comprehensive and periodic training program to instruct and educate Federal, State, tribal, and local government officials in the use of the Common Alerting Protocol enabled Emergency Alert System; and(C)conducting, not less than once every 3 years, periodic nationwide tests of the public alert and warning system;(5)to the extent practicable, ensure that the public alert and warning system is resilient and secure and can withstand acts of terrorism and other external attacks;(6)conduct public education efforts so that State, tribal, and local governments, private entities, and the people of the United States reasonably understand the functions of the public alert and warning system and how to access, use, and respond to information from the public alert and warning system through a general market awareness campaign;(7)consult, coordinate, and cooperate with the appropriate private sector entities and Federal, State, tribal, and local governmental authorities, including the Regional Administrators and emergency response providers;(8)consult and coordinate with the Federal Communications Commission, taking into account rules and regulations promulgated by the Federal Communications Commission; and(9)coordinate with and consider the recommendations of the Integrated Public Alert and Warning System Subcommittee established under section 2(b) of the Integrated Public Alert and Warning System Modernization Act of 2015.(c)System requirementsThe public alert and warning system shall—(1)to the extent determined appropriate by the Administrator, incorporate multiple communications technologies;(2)be designed to adapt to, and incorporate, future technologies for communicating directly with the public;(3)to the extent technically feasible, be designed—(A)to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, individuals with disabilities, individuals with access and functional needs, and individuals with limited-English proficiency; and(B)to improve the ability of remote areas to receive alerts;(4)promote local and regional public and private partnerships to enhance community preparedness and response;(5)provide redundant alert mechanisms where practicable so as to reach the greatest number of people; and(6)to the extent feasible, include a mechanism to ensure the protection of individual privacy.(d)Use of systemExcept to the extent necessary for testing the public alert and warning system, the public alert and warning system shall not be used to transmit a message that does not relate to a natural disaster, act of terrorism, or other man-made disaster or threat to public safety.(e)Performance reports(1)In generalNot later than 1 year after the date of enactment of the Integrated Public Alert and Warning System Modernization Act of 2015, and annually thereafter through 2018, the Administrator shall make available on the public website of the Agency a performance report, which shall—(A)establish performance goals for the implementation of the public alert and warning system by the Agency;(B)describe the performance of the public alert and warning system, including—(i)the type of technology used for alerts and warnings issued under the system;(ii)the measures taken to alert, warn, and provide equivalent information to individuals with disabilities, individuals with access and function needs, and individuals with limited-English proficiency; and(iii)the training, tests, and exercises performed and the outcomes obtained by the Agency;(C)identify significant challenges to the effective operation of the public alert and warning system and any plans to address these challenges;(D)identify other necessary improvements to the system; and(E)provide an analysis comparing the performance of the public alert and warning system with the performance goals established under subparagraph (A).(2)CongressThe Administrator shall submit to the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives each report required under paragraph (1)..(b)Integrated Public Alert and Warning System Subcommittee(1)EstablishmentNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency (in this subsection referred to as the Administrator) shall establish a subcommittee to the National Advisory Council established under section 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) to be known as the Integrated Public Alert and Warning System Subcommittee (in this subsection referred to as the Subcommittee).(2)MembershipNotwithstanding section 508(c) of the Homeland Security Act of 2002 (6 U.S.C. 318(c)), the Subcommittee shall be composed of the following members (or their designees):(A)The Deputy Administrator for Protection and National Preparedness of the Federal Emergency Management Agency.(B)The Chairman of the Federal Communications Commission.(C)The Administrator of the National Oceanic and Atmospheric Administration of the Department of Commerce.(D)The Assistant Secretary for Communications and Information of the Department of Commerce.(E)The Under Secretary for Science and Technology of the Department of Homeland Security.(F)The Under Secretary for the National Protection and Programs Directorate.(G)The Director of Disability Integration and Coordination of the Federal Emergency Management Agency.(H)The Chairperson of the National Council on Disability.(I)Qualified individuals appointed by the Administrator as soon as practicable after the date of enactment of this Act from among the following:(i)Representatives of State and local governments, representatives of emergency management agencies, and representatives of emergency response providers.(ii)Representatives from federally recognized Indian tribes and national Indian organizations.(iii)Individuals who have the requisite technical knowledge and expertise to serve on the Subcommittee, including representatives of—(I)communications service providers;(II)vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for the provision of communications services;(III)third-party service bureaus;(IV)the broadcasting industry, including public broadcasting;(V)the commercial mobile radio service industry;(VI)the cable industry;(VII)the satellite industry;(VIII)national organizations representing individuals with disabilities, the blind, deaf, and hearing-loss communities, individuals with access and functional needs, and the elderly;(IX)consumer or privacy advocates; and(X)organizations representing individuals with limited-English proficiency.(iv)Qualified representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate.(3)ChairpersonThe Deputy Administrator for Protection and National Preparedness of the Federal Emergency Management Agency shall serve as the Chairperson of the Subcommittee.(4)Meetings(A)Initial meetingThe initial meeting of the Subcommittee shall take place not later than 120 days after the date of enactment of this Act.(B)Other meetingsAfter the initial meeting, the Subcommittee shall meet, at least annually, at the call of the Chairperson.(5)Consultation with nonmembersThe Subcommittee and the program offices for the integrated public alert and warning system for the United States shall consult with individuals and entities that are not represented on the Subcommittee to consider new and developing technologies that may be beneficial to the public alert and warning system, including—(A)the Defense Advanced Research Projects Agency;(B)entities engaged in federally funded research; and(C)academic institutions engaged in relevant work and research.(6)RecommendationsThe Subcommittee shall—(A)develop recommendations for an integrated public alert and warning system; and(B)in developing the recommendations under subparagraph (A), consider—(i)recommendations for common alerting and warning protocols, standards, terminology, and operating procedures for the public alert and warning system; and(ii)recommendations to provide for a public alert and warning system that—(I)has the capability to adapt the distribution and content of communications on the basis of geographic location, risks, or personal user preferences, as appropriate;(II)has the capability to alert and warn individuals with disabilities and individuals with limited-English proficiency;(III)to the extent appropriate, incorporates multiple communications technologies;(IV)is designed to adapt to, and incorporate, future technologies for communicating directly with the public;(V)is designed to provide alerts to the largest portion of the affected population feasible, including nonresident visitors and tourists, and improve the ability of remote areas to receive alerts;(VI)promotes local and regional public and private partnerships to enhance community preparedness and response; and(VII)provides redundant alert mechanisms, if practicable, to reach the greatest number of people regardless of whether they have access to, or use, any specific medium of communication or any particular device.(7)Report(A)Subcommittee submissionNot later than 1 year after the date of enactment of this Act, the Subcommittee shall submit to the National Advisory Council a report containing any recommendations required to be developed under paragraph (6) for approval by the National Advisory Council.(B)Submission by National Advisory CouncilIf the National Advisory Council approves the recommendations contained in the report submitted under subparagraph (A), the National Advisory Council shall submit the report to—(i)the head of each agency represented on the Subcommittee;(ii)the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate; and(iii)the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives.(8)TerminationThe Subcommittee shall terminate not later than 3 years after the date of enactment of this Act.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act and the amendments made by this Act such sums as may be necessary for each of fiscal years 2016, 2017, and 2018.(d)Limitations on statutory construction(1)DefinitionIn this subsection, the term participating commercial mobile service provider has the meaning given that term under section 10.10(f) of title 47, Code of Federal Regulations, as in effect on the date of enactment of this Act.(2)LimitationsNothing in this Act, including an amendment made by this Act, shall be construed—(A)to affect any authority—(i)of the Department of Commerce;(ii)of the Federal Communications Commission; or(iii)provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(B)to provide the Secretary of Homeland Security with authority to require any action by the Department of Commerce, the Federal Communications Commission, or any nongovernmental entity;(C)to apply to, or to provide the Administrator of the Federal Emergency Management Agency with authority over, any participating commercial mobile service provider;(D)to alter in any way the wireless emergency alerts service established under the Warning, Alert, and Response Network Act (47 U.S.C. 1201 et seq.) or any related orders issued by the Federal Communications Commission after October 13, 2006; or(E)to provide the Federal Emergency Management Agency with authority to require a State or local jurisdiction to use the integrated public alert and warning system of the United States.Speaker of the House of RepresentativesVice President of the United States and President of the Senate